Name: 2014/357/EU: Commission Implementing Decision of 13 June 2014 on the compliance of European standards series EN 957 (parts 2 and 4-10) and EN ISO 20957 (partÃ 1) for stationary training equipment and of ten European standards for gymnastic equipment with the general safety requirement of Directive 2001/95/EC of the European Parliament and of the Council and publication of the references of those standards in the Official Journal of the EuropeanÃ Union Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: technology and technical regulations;  consumption;  miscellaneous industries
 Date Published: 2014-06-14

 14.6.2014 EN Official Journal of the European Union L 175/40 COMMISSION IMPLEMENTING DECISION of 13 June 2014 on the compliance of European standards series EN 957 (parts 2 and 4-10) and EN ISO 20957 (part 1) for stationary training equipment and of ten European standards for gymnastic equipment with the general safety requirement of Directive 2001/95/EC of the European Parliament and of the Council and publication of the references of those standards in the Official Journal of the European Union (Text with EEA relevance) (2014/357/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2001/95/EC of the European Parliament and of the Council of 3 December 2001 on general product safety (1), and in particular Article 4 thereof, Whereas: (1) Article 3(1) of Directive 2001/95/EC requires producers to place only safe products on the market. (2) Under the second subparagraph of Article 3(2) of Directive 2001/95/EC, a product shall be presumed safe, as far as the risks and risk categories covered by the relevant national standards are concerned, when it conforms to voluntary national standards transposing European standards, the references of which have been published by the Commission in the Official Journal of the European Union, in accordance with Article 4(2) of that Directive. (3) Pursuant to Article 4(1) of Directive 2001/95/EC, European standards are established by European standardisation organisations (ESOs) under mandates drawn up by the Commission. (4) Pursuant to Article 4(2) of Directive 2001/95/EC, the Commission is to publish the references of such standards. (5) On 27 July 2011, the Commission adopted Decision 2011/476/EU on the safety requirements to be met by European standards for stationary training equipment pursuant to Directive 2001/95/EC of the European Parliament and of the Council (2). (6) On 5 September 2012, the Commission issued standardisation mandate M/506 to the ESOs for developing European standards for stationary training equipment to address the main risks associated with such equipment following the principle that during normal reasonable and foreseeable conditions of use, risks of injury or damage to health and safety shall be minimised by its design or safeguards. The mandate requested that the following be taken into account: the stability of free-standing equipment, sharp edges and burrs, tube ends, squeeze, shear, rotating and reciprocating points within the accessible area, weights, equipment access and escape, adjustment and locking mechanisms, ropes, belts and chains, wire ropes and pulleys, rope and belt guides, pull-in points, gripping positions, integral, applied and rotating handgrips, electrical safety and the immobilisation unit for locking the power out. (7) The European Committee for Standardisation (CEN) adopted a series of European standards (EN 957 parts 2 and 4-10) and a European standard EN ISO 20957 (part 1) for stationary training equipment that fall within the scope of the Commission's mandate. (8) European standards series EN 957 parts 2 and 4-10 and a European standard EN ISO 20957 (part 1) for stationary training equipment fulfil the mandate M/506 and comply with the general safety requirement of Directive 2001/95/EC. Their references should accordingly be published in the Official Journal of the European Union. (9) On 27 July 2011, the Commission adopted Decision 2011/479/EU on the safety requirements to be met by European standards for gymnastic equipment pursuant to Directive 2001/95/EC of the European Parliament and of the Council (3). (10) On 5 September 2012, the Commission issued standardisation mandate M/507 to the ESOs for developing European standards for gymnastic equipment to address the main risks associated with such equipment, namely risks resulting from insufficient load bearing capacity of the equipment, loss of stability of the equipment, the use of electrical energy and operating circuits, applied mechanical or water energy, use of the equipment itself, including falls, cuts, entrapment, suffocation, collisions and overloading of the body, the accessibility of the equipment, including accessibility in case of defects and emergency situations, possible interactions of the equipment and occasional bystanders (e.g. public audience), insufficient maintenance, the assembly, disassembly and handling of the equipment, and exposure to chemical substances. (11) The European Committee for Standardisation (CEN) adopted ten European standards for gymnastic equipment that fall within the scope of the Commission's mandate. (12) These ten European standards for gymnastic equipment fulfil the mandate M/507 and comply with the general safety requirement of Directive 2001/95/EC. Their references should accordingly be published in the Official Journal of the European Union. (13) The measures provided for in this Decision are in accordance with the opinion of the Committee set up under Directive 2001/95/EC, HAS ADOPTED THIS DECISION: Article 1 The following European standards meet the general safety requirement of Directive 2001/95/EC for the risks they cover: (a) EN ISO 20957-1:2013 Stationary training equipment  Part 1: General safety requirements and test methods (ISO 20957-1:2013), (b) EN 957-2:2003 Stationary training equipment  Part 2: Strength training equipment, additional specific safety requirements and test methods, (c) EN 957-4:2006+A1:2010 Stationary training equipment  Part 4: Strength training benches, additional specific safety requirements and test methods, (d) EN 957-5:2009 Stationary training equipment  Part 5: Stationary exercise bicycles and upper body crank training equipment, additional specific safety requirements and test methods, (e) EN 957-6:2010 Stationary training equipment  Part 6: Treadmills, additional specific safety requirements and test methods, (f) EN 957-7:1998 Stationary training equipment  Part 7: Rowing machines, additional specific safety requirements and test methods, (g) EN 957-8:1998 Stationary training equipment  Part 8: Steppers, stairclimbers and climbers  Additional specific safety requirements and test methods, (h) EN 957-9:2003 Stationary training equipment  Part 9: Elliptical trainers, additional specific safety requirements and test methods, (i) EN 957-10:2005 Stationary training equipment  Part 10: Exercise bicycles with a fixed wheel or without freewheel, additional specific safety requirements and test methods, (j) EN 913:2008 Gymnastic equipment  General safety requirements and test methods, (k) EN 914:2008 Gymnastic equipment  Parallel bars and combination asymmetric/parallel bars  Requirements and test methods including safety, (l) EN 915:2008 Gymnastic equipment  Asymmetric bars  Requirements and test methods including safety, (m) EN 916:2003 Gymnastic equipment  Vaulting boxes  Requirements and test methods including safety, (n) EN 12196:2003 Gymnastic equipment  Horses and bucks  Functional and safety requirements, test methods, (o) EN 12197:1997 Gymnastic equipment  Horizontal bars  Safety requirements and test methods, (p) EN 12346:1998 Gymnastic equipment  Wall bars, lattice ladders and climbing frames  Safety requirements and test methods, (q) EN 12432:1998 Gymnastic equipment  Balancing beams  Functional and safety requirements, test methods, (r) EN 12655:1998 Gymnastic equipment  Hanging rings  Functional and safety requirements, test methods, (s) EN 13219:2008 Gymnastic equipment  Trampolines  Functional and safety requirements, test methods. Article 2 The references of standards EN ISO 20957-1:2013, EN 957-2:2003, EN 957-4:2006+A1:2010, EN 957-5:2009, EN 957-6:2010, EN 957-7:1998, EN 957-8:1998, EN 957-9:2003, EN 957-10:2005, EN 913:2008, EN 914:2008, EN 915:2008, EN 916:2003, EN 12196:2003, EN 12197:1997, EN 12346:1998, EN 12432:1998, EN 12655:1998 and EN 13219:2008 shall be published in part C of the Official Journal of the European Union. Article 3 This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Done at Brussels, 13 June 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 11, 15.1.2002, p. 4. (2) OJ L 196, 28.7.2011, p. 16. (3) OJ L 197, 29.7.2011, p. 13.